ORDER

PER CURIAM.
Gary Hall, Janet Fortus, and Robert Gates appeal the grant of summary judgment in favor of Larry Jackson, Kathy Schweitzer, Edward D. Campbell, Sam Craig, Karla Reichelt, Michael Davis, and Dan Bellows (collectively referred to as “Defendants”) on their petition for unlawful expenditure of funds, breach of fiduciary duty, declaratory judgment, injunction, negligence, an accounting, and removal of the trustees and officers. We find that the trial court did not err in granting summary judgment in favor of Defendants.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).